DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-5, and 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the combination of limitations “spacing between respective centers of at  least two successive drops of the series of drops is adjusted by the controller as a function of the length of a journey between the first reference point and the second reference point” and “such that the last drop of the series of drops is deposited center-to-center distance between any two successive drops is deposited in a centered manner on the second reference point, the center-to-center distance between any two successive drops of the series of drops being modified every kth drop, where k is a positive integer at least two.” The combination of limitations is indefinite, because it is not clear whether the limitations “is adjusted” and “being modified” refer to a single step of adjusting or modifying or how the limitation “spacing . . . of at least two successive drops . . . is adjusted” is to be interpreted consistent with the later limitation “any two successive drops . . . being modified. Examiner considers the combination to require any two successive drops of the series to be modified, since this limitation seems to further narrow “at least two.”
Claim 1 recites the limitation “the center-to-center distance between any two successive Cedric Le StratExaminer: Weddle, Alexander Marion Application No. 16/658,002-2-Art Unit: 1712drops of the series of drops being modified every kth drop, where k is a positive integer at least two.” The limitation is indefinite as unclear and ambiguous, because it is not clear what is meant by a distance between any two successive drops of the series of drops being modified every kth drop, from what drop a kth drop must be measured, or at which drop a distance between two drops should be modified. For example, since a first and second drop are two successive drops of the series, it is not clear how these two drops, which are two of any two successive drops of the series, are or can be modified after a kth drop. In an example where there are 5 drops of a series and k = 2, it is not clear whether the rule includes modifying a distance in a running series, such as between drops 2 and 3 (measuring a second drop from drop 1), between drops 3 and 4 (measuring from drop 2), and between drop 4 and 5 (measuring from drop 3) -- which is equivalent to modifying a distance between every drop -- or whether the rule includes modifying a distance between drops 2 and 3 (i.e modifying a distance after the second drop) and drops 4-5 (measuring from drop 3 as a drop which “participates” in the modification of distance between drops 2 and 3). Furthermore, it is not clear whether k is a constant throughout the process or whether k can change from measurement to measurement within the same series of drops. Additionally, it is not clear whether, in a series of k drops, k>2, the distance between any two successive drops of the series can be modified after k drops, such that none are modified, since the distance is changed after the last drop of k drops. Examiner considers the limitation to include any of the above interpretations and any others which reasonably adhere to the recited rule for the series, including modifying the distance between any two successive droplets (where the kth drop is measured from each successive drop), no distances are modified in the instance of k drops, k>2, or the modification of distances between any two drops, k is variable within a deposition of drops in a series.
Claim 15 recites the limitation “controller implementing the method of claim 1.” The limitation is indefinite as vague and ambiguous, because it is not clear what is meant by “implementing the method of Claim 1,” whether it means that it schedules when the process is performed, such as by turning off and on an apparatus which performs the process or whether it must send a specific type of signal capable of specifically performing at least one step of the method in Claim 1, or whether it must be capable of sending specific types of signals specifically for controlling every step in Claim 1. Examiner considers the limitation to include any reasonable interpretation, including, but not limited to, scheduling a process, timing various aspects of the process, performing at least one step of the process, or performing every step of the process of Claim 1.
Claims 4-5, 7-14, and 16-17 are rejected as depending from rejected Claims 1 and 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myerberg (US 2017/0252808).
Regarding Claims 15 and 17, Myerberg et al. (US’808) teach an applicator robot (also facility comprising one robot) for a coating product, comprising a controller programmed to be capable of implementing the method defined in Claim 1, since it is capable of commanding a nozzle to open or close sequentially [0050, 0101-0103]. 
US’808 teaches a robot [0022] capable of performing a method for applying a coating product using drop on demand technology [0096], in which the coating product is deposited by an applicator robot comprising a controller and at least one nozzle [0021-0022], each of the at least one nozzle having sequential opening, the at least one nozzle being commanded by the controller [0022], the method comprising operations of: calculating, in a coordinate system (“controlled three-dimensional pattern,” [0050]) coordinates of several points located on the contour of a surface to be coated [0051; sending the coordinates of the points calculated in said calculating to the controller of the robot [0050]; and moving at least one nozzle of the at least one nozzle of the robot applicator between a respective starting point and a respective arrival point (Abstract), projections of which, along an ejection axis of the corresponding nozzle , on the surface to be coated, are capable of respectively defining a first reference point and a second reference point respectively belonging to two edges of the surface to be coated, in order to deposit a series of drops between the two edges, wherein spacing between respective centers of two successive drops of the series of drops is adjusted by the controller as a function of the length of a journey between the first reference point and the second reference point and such that the last drop of the series of drops is deposited in a centered manner on the second reference point (Fig. 7). The combination of limitations “wherein spacing between respective centers of at least two successive drops of the series of drops is adjusted by the controller as a function of the length of a journey between the first reference point and the second reference point and such that the last drop of the series of drops is deposited in a centered manner on the second reference point, the center-to-center distance between any two successive Cedric Le StratExaminer: Weddle, Alexander Marion Application No. 16/658,002-2-Art Unit: 1712drops of the series of drops being modified every kth drop, where k is a positive integer at least two” is an intended use, which as drop on demand technology, the apparatus is capable of performing.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medard et al. (US 2017/0252765).
Regarding Claims 15 and 17, Medard et al. (US’765) teach an applicator robot (also installation comprising one robot) for a coating product, comprising a controller programmed to implement the method defined in Claim 1, since it is capable of commanding a nozzle to open or close sequentially (Fig. 1; [0008, 0011, 0019]).
The robot [0002] of US’765 includes at least one nozzle each nozzle capable of sequentially opening and closing [0055] and a controller capable of performing a process of calculating in a coordinate system coordinates of points located on a contour of a surface to be coated, sending coordinates of points calculated to a controller of the robot and then moving at least one nozzle of a robot applicator between a starting point and an arrival point, projections of which, along an ejection axis of a nozzle respectively define a first and second reference point belonging to two edges [0026] on a surface to be coated to deposit a series of drops adjusted by the controller as a function of the length of a journey between the first and second reference points such that the last drop of the series is deposited in a centered manner on the second reference point (Fig. 1; [0008-0009, 0034]).  The combination of limitations “wherein spacing between respective centers of at least two successive drops of the series of drops is adjusted by the controller as a function of the length of a journey between the first reference point and the second reference point and such that the last drop of the series of drops is deposited in a centered manner on the second reference point, the center-to-center distance between any two successive Cedric Le StratExaminer: Weddle, Alexander Marion Application No. 16/658,002-2-Art Unit: 1712drops of the series of drops being modified every kth drop, where k is a positive integer at least two” is an intended use, which is not given patentable weight and which the apparatus is capable of performing, since printing positions can be modified [0070-0078].
Regarding Claim 16, the robot of US’765 is capable of coating paint [0003, 0049].
Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bustgens (WO 2019/201367, citing US 2021/0170763 as an English translation).
Regarding Claims 15 and 17, Bustgens (WO’367) teaches an applicator robot (and thus also a facility comprising a robot) for a coating product, comprising a controller programmed to be capable of implementing the operations of the method defined in Claim 1:
Bustgens (WO’367) teaches a method for applying a coating product, in particular paint, using drop on demand technology [0002, 0149], in which the coating product is deposited by an applicator robot (Fig. 13; [0002, 0121]) comprising a controller and at least one nozzle [0121-0123], each of the at least one nozzle capable of repeated opening and closing [0002, 0051, 0133], the at least one nozzle being commanded by the controller [0133], the method comprising operations of: calculating, in a coordinate system, coordinates of several points located on the contour of a surface to be coated (Fig. 16; Abstract; [0016-0019]); sending the coordinates of the points calculated in said calculating to the controller of the robot (Figs. 13-14); and moving at least one nozzle of the at least one nozzle of the robot applicator between a respective starting point AP and a respective arrival point (EP) on the surface to be coated, the starting and arrival points respectively defining a first reference point and a second reference point respectively belonging to two edges of the surface to be coated (Fig. 1; Claims 3-4; [0014, 0052]), in order to deposit a series of drops between the two edges, wherein spacing between respective centers of two successive drops of the series of drops is adjusted by the controller as a function of the length of a journey between the first reference point and the second reference point and such that the last drop of the series of drops is deposited in a centered manner on the second reference point (Fig. 11; [0025,0113]). The robot is capable of choosing a starting and arrival point whose projections along an ejection axis of a nozzle, on the surface to be coated, respectively define a first and second reference point belonging to two edges of the surface to be coated, which depends at least in part on an orientation of a surface of a substrate, which is not a feature of the claimed robot. The combination of limitations “wherein spacing between respective centers of at least two successive drops of the series of drops is adjusted by the controller as a function of the length of a journey between the first reference point and the second reference point and such that the last drop of the series of drops is deposited in a centered manner on the second reference point, the center-to-center distance between any two successive Cedric Le StratExaminer: Weddle, Alexander Marion Application No. 16/658,002-2-Art Unit: 1712drops of the series of drops being modified every kth drop, where k is a positive integer at least two” is an intended use, which is not given patentable weight and which, as drop on demand technology, the apparatus is capable of performing [0002] (also see, [0018, 0028-0030]).
Regarding Claim 16, WO’367 teaches that a coating product can be paint [0002, 0109]. 
Claim Rejections - 35 USC § 103
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bustgens (WO 2019/201367, citing US 2021/0170763 as an English translation) in view of Golombat et al. (US 2005/0122381) and Zwiers et al. (WO 2013/103298).
Regarding Claims 1 and 14, Bustgens (WO’367) teaches a method for applying a coating product, in particular paint, using drop on demand technology [0002, 0149], in which the coating product is deposited by an applicator robot (Fig. 13; [0002, 0121]) comprising a controller and at least one nozzle [0121-0123], each of the at least one nozzle capable of repeated opening and closing [0002, 0051, 0133], the at least one nozzle being commanded by the controller [0133], the method comprising operations of: calculating, in a coordinate system, coordinates of several points located on the contour of a surface to be coated (Fig. 16; Abstract; [0016-0019]); sending the coordinates of the points calculated in said calculating to the controller of the robot (Figs. 13-14); and moving at least one nozzle of the at least one nozzle of the robot applicator between a respective starting point AP and a respective arrival point (EP) on the surface to be coated, the starting and arrival points respectively defining a first reference point and a second reference point respectively belonging to two edges of the surface to be coated (Fig. 1; Claims 3-4; [0014, 0052]), in order to deposit a series of drops between the two edges, wherein spacing between respective centers of two successive drops of the series of drops is adjusted by the controller as a function of the length of a journey between the first reference point and the second reference point and such that the last drop of the series of drops is deposited in a centered manner on the second reference point (Fig. 11; [0025,0113]).  
WO’367 does not specifically teach that projections of a starting and arrival point, along an ejection axis of the corresponding nozzle, on the surface to be coated, respectively define a first reference point and a second reference point respectively belonging to two edges of the surface to be coated. Golumbat et al. (US’381) provides evidence that it was conventional in a drop on demand process to align a surface (print medium) perpendicular to a nozzle ejection axis (“nozzle alignment axis”) in order to achieve printing by simple movement of the print medium under the head [0004]. US’381 also teaches other configurations for aligning the nozzle so that the ejection axis is aligned for a drop to land on a desired point (i.e. reference point) on a surface (Figs. 2, 5). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’367 so that projections of a starting and arrival point, along an ejection axis of the corresponding nozzle, on the surface to be coated, respectively define the first reference point and a second reference point respectively belonging to two edges of the surface to be coated, because it was conventional to align a nozzle perpendicularly so that a droplet fell on the surface at a point along an ejection axis of a nozzle aligned perpendicular to the surface of a print medium.
The combination of WO’367 in view of US’381 fails to teach a center-to-center distance between any two successive drops of the series of drops being modified every kth drop, where k is a positive integer at least two. Zwiers et al. (WO’298) teach an analogous method for printing with drop-on-demand technology (p. 11, line 34 to p. 12, line 6). In addition, WO’298 suggests that an ink pattern can be modified to manage different classes of contour (p. 113, lines 29-37), including a contour in a class II, in which the contour is at an angle with respect to a Y-axis (Fig. 13; p. 114, line 36 to p. 115, line 7). In this case, the mutual distance between two successive contour droplets increases linearly in the Y-direction of the contour and the mutual distance is a function of a position of the pair of droplets (along a length of a series of droplets) (Fig. 13c; p. 115, lines 1-7). It would have been obvious to modify the process of the combination of WO’367 in view of US’381 by adjusting the spacing between respective centers of at  least two successive drops of the series of drops by the controller as a function of a length of a journey between a first reference point and a second reference point and such that the last drop of the series of drops is deposited center-to-center distance between any two successive drops is deposited in a centered manner on the second reference point, the center-to-center distance between any two successive drops of the series of drops being modified every kth drop, where k is a positive integer at least two depending on a specific contour, because WO’298 suggests modifying the spacing between droplets for at least some classes of contour, and it would have been a routine exercise in optimization to choose a k value to modify the spacing for any specific curve to obtain a printed pattern which adequately follows a contour.
Regarding Claim 2, WO’367 teaches that there are two successive drops which are the first two drops or the last two drops Cedric Le StratExaminer: Weddle, Alexander Marion Application No. 16/658,002-2-Art Unit: 1712of the series of drops (Fig. 3a), and the spacing between the respective centers of two successive drops of the series of drops can be different from the spacing of at least two other successive drops over the entire length of the series of drops [0149, 0027, 0029, 0095, 0135]. 
Regarding Claim 3, WO’367 teaches two successive drops which are neither the first two drops or the last two drops, since it teaches four or more drops in a series of drops (e.g. Fig. 3a).
Regarding Claim 4, in said moving, the spacing between the respective centers of two successive drops of several pairs of two successive drops of the series of drops is adjusted and the pairs of two successive drops are spaced apart at regular intervals from one another [0027].  
Regarding Claim 5, WO’367 teaches depositing successive drops parallel to a path made by the drops (Fig. 3a) considering a distance measured from center to center of at least two successive drops from the series of drops, measured from center to center and parallel to the journey (following the contour; “parallel to a curvature” has no clear sense) [0025], and the controller is programmed to be capable of depositing  the drops such that the distance is less than or equal to the width of a drop once spread (Fig. 3a).  WO’367 also teaches that the drop diameter can be adjusted to adjust a coating thickness, dot pitch, or drop volume [0095].
Regarding Claim 6, WO’367 teaches that in the moving, the spacing is adjusted between respective centers of pairs of successive drops of the series of drops so that the spacing between respective centers of two successive drops of the series of drops is substantially the same over the entire length of the series of drops [0027].
Regarding Claim 7, WO’367 teaches adjusting spacing by modifying opening frequency (firing) of a nozzle (Fig. 12; [0051]) and/ or speed [0091, 0130].
Regarding Claim 8, the spacing between the respective centers of the two successive drops is adjusted by modifying the opening frequency of a nozzle in real time based on an actual speed and/or position of the corresponding nozzle (Fig. 12; Claim 23; [0139]).  
Regarding Claim 9, WO’367 teaches a first drop centered on a desired point of the surface, and US’381 suggests that projections of a starting and arrival point, along an ejection axis of the corresponding nozzle, on the surface to be coated, respectively define a first reference point and a second reference point respectively belonging to two edges of the surface to be coated. Therefore, it would have been obvious that the first drop of the series of drops is centered on the first reference point.
Regarding Claim 12, WO’367 teaches a robot with several nozzles to control a drop on demand process [0002, 0009, 0121] and nozzles which are controlled to independently fire so that each nozzle can have a different ejection frequency (Fig. 12; [0009, 0051].
Regarding Claim 13, WO’367 teaches that a journey between two reference points has, at all points, a curve radius identical to that of a path of the corresponding nozzle between the starting point and the arrival point (Figs. 3a, 11)
Regarding Claims 15 and 17, WO’367 teaches an applicator robot (and thus also a facility comprising a robot) for a coating product, comprising a controller programmed to implement the operations of a method for applying a coating product, in particular paint, using drop on demand technology [0002, 0149], in which the coating product is deposited by an applicator robot (Fig. 13; [0002, 0121]) comprising a controller and at least one nozzle [0121-0123], each of the at least one nozzle capable of repeated opening and closing [0002, 0051, 0133], the at least one nozzle being commanded by the controller [0133], the method comprising operations of: calculating, in a coordinate system, coordinates of several points located on the contour of a surface to be coated (Fig. 16; Abstract; [0016-0019]); sending the coordinates of the points calculated in said calculating to the controller of the robot (Figs. 13-14); and moving at least one nozzle of the at least one nozzle of the robot applicator between a respective starting point AP and a respective arrival point (EP) on the surface to be coated, the starting and arrival points respectively defining a first reference point and a second reference point respectively belonging to two edges of the surface to be coated (Fig. 1; Claims 3-4; [0014, 0052]), in order to deposit a series of drops between the two edges, wherein spacing between respective centers of two successive drops of the series of drops is adjusted by the controller as a function of the length of a journey between the first reference point and the second reference point and such that the last drop of the series of drops is deposited in a centered manner on the second reference point (Fig. 11; [0025,0113]).  
WO’367 does not specifically teach that projections of a starting and arrival point, along an ejection axis of the corresponding nozzle, on the surface to be coated, respectively define a first reference point and a second reference point respectively belonging to two edges of the surface to be coated. Golumbat et al. (US’381) provides evidence that it was conventional in a drop on demand process to align a surface (print medium) perpendicular to a nozzle ejection axis (“nozzle alignment axis”) in order to achieve printing by simple movement of the print medium under the head [0004]. US’381 also teaches other configurations for aligning the nozzle so that the ejection axis is aligned for a drop to land on a desired point (i.e. reference point) on a surface (Figs. 2, 5). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the robot of WO’367 so that it the process of WO’367 including one in which projections of a starting and arrival point, along an ejection axis of the corresponding nozzle, on the surface to be coated, respectively define the first reference point and a second reference point respectively belonging to two edges of the surface to be coated, because it was conventional to align a nozzle perpendicularly so that a droplet fell on the surface at a point along an ejection axis of a nozzle aligned perpendicular to the surface of a print medium. 
Regarding Claim 16, WO’367 teaches that a coating product can be paint [0002, 0109]. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bustgens (WO 2019/201367, citing US 2021/0170763 as an English translation) in view of Golombat et al. (US 2005/0122381) and Zwiers et al. (WO 2013/103298) as applied to Claim 1 above, and further in view of Walton (US 4,928,111).
Regarding Claim 10, the combination of references fails to teach a solenoid valve. Walton (US’111) teaches that a typical valve for drop on demand nozzles is a solenoid valve, because they permit control of a sequence of ejecting droplets (col. 1, lines 9-21 and 51-59). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references wherein an opening and closing of each nozzle are commanded electronically by solenoid valves, because US’111 suggests solenoid valves are typically used in the prior art to control the opening and closing of each nozzle.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bustgens (WO 2019/201367, citing US 2021/0170763 as an English translation) in view of Golombat et al. (US 2005/0122381) and Zwiers et al. (WO 2013/103298) as applied to Claim 1 above, and further in view of Padgett et al. (US 2005/0151784).
Regarding Claim 11, WO’367 [0002] and US’381 [0006] each teaches that an opening and closing of a nozzle of an inkjet printer can be commanded electronically by piezoelectric actuators. The combination of WO’367 in view of US’381 and WO’298 fails to expressly teach that a drop on demand printer uses a piezoelectric actuator. Padgett et al. (US’784) teach a drop on demand printing apparatus including a printhead with a plurality of nozzles and a controller which can selectively (i.e. independently) energize the nozzles by sending a signal to each nozzle and the nozzles use a piezoelectric actuator [0020-0021]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of WO’367 in view of US’381 and WO’298 to use a piezoelectric actuator to control opening and closing of each nozzle, because US’784 suggests a piezoelectric actuator for controlling the firing of each nozzle of a drop on demand apparatus to selectively generate drops. 
Response to Arguments
Applicant's arguments filed 4 July 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding Claim 1 that the prior art cited in the previous Office Action fails to teach the limitation “the center-to-center distance between two successive drops of the series of drops being modified every kth drop, where k is a positive integer at least two” (Remarks, p. 8), the limitation is not sufficiently defined to determined whether WO’763 implicitly teaches the limitation, at least since the claim permits a center-to-center distance to be changed after kth drop, where k can be equal to the total number of drops between a first and second reference point and US’763 permits different dot spacings in different groups of coating points [0028]. Moreover, Zwiers et al. (WO 2013/103298) is now cited to show the obviousness of changing the spacing by optimization in order to print contours. Furthermore, it would have been obvious to choose, for example, k>2, through routine optimization of spacings for a given contour.
In response to Applicant’s argument that Bustgens and Walton’s technology is too different to adapt one to the other (Remarks, pp. 9-10), Applicant has provided no evidence to support the argument. On the other hand, the evidence of Bustgens and Walton, both directed at drop on demand technology, suggests that solenoid valves are adequate for drop on demand applications (US’111, col. 1, lines 17-21).
In response to Applicant’s argument that an amendment including a feature that the applicator robot implements the method of claim 1 and is not merely adapted to do so (Remarks, p. 10), because Claims 15-17 are directed to an apparatus, not a process, the issue is whether the robot of Claims 15-17 are capable of performing an intended use of implementing the method of Claim 1. As presented in the rejections of Claims 15-17 under 35 USC 112(b), it is not clear what is meant by implementing the method of Claim 1. Furthermore, because each reference teaches a robot capable of controlling at least some aspect of Claim 1, to this extent each reference teaches robot capable of implementing the method. Moreover, because each reference teaches that spacing can be controlled, each reference teaches an apparatus capable of performing the claimed process.
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bollstrom (EP 3067215) suggests changing drop spacing to modify resolution [0181]. 
Gibson (WO 2020/198038) teach distance modified after k=2 drops, Fig. 13.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712